Exhibit 10.1

 

WARRANT EXERCISE AND EXCHANGE AGREEMENT

 

This Warrant Exercise and Exchange Agreement (this “Agreement”), dated as of
November __, 2018, is by and between DelMar Pharmaceuticals, Inc. (the
“Company”), and the undersigned holder (the “Holder”) of warrants to purchase
shares of the Company’s common stock, par value $0.001 per share (the “Common
Stock”), issued by the Company, which warrant is exercisable until September 22,
2022 at an exercise price (the “Exercise Price”) of $1.25 per share (the
“Warrant”).

 

WHEREAS, the Holder’s Warrant is exercisable into a number of shares of Common
Stock as set forth on such Holder’s signature page hereto (the “Warrant
Shares”);

 

WHEREAS, the Warrants held by all holders are exercisable into 7,750,000 Warrant
Shares of which the Company agrees to allow the Holder to exercise its pro-rata
share of 3,500,000 Warrant Shares pursuant to the terms of this Agreement (the
“Maximum Exercise Amount”), which Maximum Exercise Amount is set forth on Annex
A attached hereto.

 

WHEREAS, subject to the Maximum Exercise Amount, the Holder wishes to either
exercise such Warrant in full or in part and, if in part, to exchange the
balance of such Warrant for shares of Common Stock such that such Warrant is no
longer outstanding;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms not defined in this Agreement shall
have the meanings ascribed to such terms in the Securities Purchase Agreement
dated September 20, 2017 between the Company and the other parties named therein
(the “Purchase Agreement”).

 

ARTICLE II

EXERCISE OF EXISTING WARRANTS

 

Section 2.1 Exercise of Warrants. Subject to the conditions in Section 2.3
below, the Company and the Holder hereby agree that the Holder shall exercise
the number of Warrants, subject to the Maximum Exercise Amount, as set forth on
the Holder’s signature page attached hereto, at a reduced Exercise Price per
share of $0.40, for aggregate cash proceeds to the Company in the amount set
forth on the Holder’s signature page hereto, otherwise pursuant to the terms of
the Warrants. Holder shall execute and deliver the aggregate cash exercise price
for such Warrants to the bank account set forth on the Company’s signature page
hereto within two (2) Trading Days after the date hereof and the Company shall
deliver the Warrant Shares to the Holder via the Depository Trust Company
Deposit or Withdrawal at Custodian system pursuant to the instructions set forth
on the Holder’s signature page hereto. The date of the closing of the exercise
of the Warrants (the “Closing”) and the Warrants pursuant to the Other
Agreements shall be referred to as the “Closing Date”. Notwithstanding anything
herein to the contrary, (i) if on the Closing Date, the aggregate number of
Warrants exercised pursuant to this Agreement and agreements with any other
holders (“Other Holders” and together with the Holder, the “Warrant Holders”) of
Warrants (“Other Agreements”) is less than the Maximum Exercise Amount, then,
assuming the Holder exercised its respective Maximum Exercise Amount as set
forth on Annex A attached hereto, the Holder shall have the right to increase
the amount exercised hereunder ratably with any Other Holders that have elected
to exercise their respective Maximum Exercise Amounts until the Maximum Exercise
Amount, in the aggregate, is achieved. Additionally, by indicating on the
Holder’s signature page hereto, the Holder can elect to increase the Beneficial
Ownership Maximum to 9.9% for purposes of this Agreement.

 

 1 

 

 

Section 2.2 Exchange of Shares. To the extent that Warrants are not exercised
pursuant to Section 2.1, and provided that the Holder has exercised Warrants to
purchase at least 125,000 Warrant Shares pursuant to Section 2.1, the Holder
shall exchange the number of Warrants as set forth on the Holder’s signature
page attached hereto, for a number of shares of Common Stock (“Shares”) equal
to, for every three (3) Warrant Share underlying Warrants being exchanged, one
(1) share of Common Stock. The closing of the Warrant exchange and the issuance
of the Shares shall occur within 2 Trading Days of the date hereof (the “Warrant
Closing Date”) upon which the Company shall deliver to the Holder the Shares to
which such Holder is entitled to in connection with the exchange and the Holder
shall surrender to the Company the exchanged Warrants. The Shares issued
pursuant to this Section 2.2 shall be “restricted securities” pursuant to the
Securities Act of 1933, as amended (the “Act”).

 

Section 2.3 Leak-Outs. The Holder shall have entered into a leak-out agreement,
in the form of Exhibit A attached hereto, limiting the resale of the Warrant
Shares to a percentage of daily trading volume set forth on the Holder’s
signature page attached hereto. The Company shall its commercially reasonable
efforts to fully enforce all leak-out agreements entered into by Other Holders
pursuant to all Other Agreements and shall not amend, modify or waive any
provisions thereunder.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1 Representations and Warranties of the Company. The Company hereby
makes the representations and warranties set forth below to the Holder that as
of the date of its execution of this Agreement:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of such Company and no further
action is required by such Company, its board of directors or its stockholders
in connection therewith. This Agreement has been duly executed by the Company
and, when delivered in accordance with the terms hereof will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) Registration Statement. The Warrant Shares are registered for issuance to
the Holder on the Registration Statement and the Company knows of no reasons why
such registration statement shall not remain available for the issuance of such
Warrant Shares at the Closing.

 

 2 

 

 

(c) Capitalization. No Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by this Agreement. Except as set forth in the Company’s filing with
the Securities and Exchange Commission, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock or the capital stock of any Subsidiary, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents (as defined below) or capital stock of any
Subsidiary. The issuance and sale of the Warrant Shares and the Shares will not
obligate the Company or any Subsidiary to issue shares of Common Stock or other
securities to any Person (other than the Holder and the Other Holders) and will
not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities.
There are no outstanding securities or instruments of the Company or any
Subsidiary that contain any redemption or similar provisions, and there are no
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to redeem a security of the Company or
such Subsidiary.

 

(d) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

(f) Issuance of Securities. The issuance of the Warrant Shares and the Shares
are duly authorized and, upon issuance in accordance with the terms of this
Agreement, the Warrant Shares and the Shares shall be validly issued and free
from all preemptive or similar rights (except for those which have been validly
waived prior to the date hereof), taxes, liens and charges and other
encumbrances with respect to the issue thereof.

 

(g) No General Solicitation. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any Person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with the offer or sale of the Warrant Shares and the
Shares.

 

Section 3.2 Representations and Warranties of the Holder. The Holder hereby
makes the representations and warranties set forth below to the Company that as
of the date of its execution of this Agreement:

 

(a) Due Authorization. The Holder represents and warrants that (i) the execution
and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

 3 

 

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Holder and the consummation by the Holder of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Holder’s organizational or charter documents, or (ii) conflict with or result in
a violation of any agreement, law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
which would interfere with the ability of the Holder to perform its obligations
under this Agreement.

 

(c) Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the Company’s filings with the
Commission and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the exercise and exchange of the
Warrants and the merits and risks of investing in the Warrant Shares and the
Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(d) Holder Status. The Holder is an “accredited investor” as defined in Rule 501
under the Act. The Holder understands that the Shares are “restricted
securities” and have not been registered under the Act or any applicable state
securities law and is acquiring the Shares as principal for its own account and
not with a view to, or for distributing or reselling such Shares or any part
thereof in violation of the Act or any applicable state securities laws. The
Holder is not purchasing the Shares as a result of any advertisement, article,
notice or other communication regarding the Shares published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general advertisement.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1 Legends; Restricted Securities.

 

(a) The Holder understands that the Shares are not registered under the Act, or
the securities laws of any state and, accordingly, each certificate, if any,
representing such securities shall bear a legend substantially similar to the
following:

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

 4 

 

 

(b) Certificates evidencing Shares shall not contain any legend (including the
legend set forth in Section 2.3(a) hereof), (i) while a registration statement
covering the resale of such Common Stock is effective under the Act, (ii)
following any sale of such Common Stock pursuant to Rule 144, (iii) if such
Common Stock is eligible for sale under Rule 144, (iv) if such Common Stock may
be sold under Rule 144, or (v) if such legend is not required under applicable
requirements of the Act (including judicial interpretations and pronouncements
issued by the staff of the Securities and Exchange Commission (the “Commission”)
and such date, the “Delegend Date”)). The Company shall cause its counsel to
issue a legal opinion to the transfer agent promptly after the Delegend Date (as
defined below) if required by the Company and/or the transfer agent to effect
the removal of the legend hereunder, which opinion shall be in form and
substance reasonably acceptable to the Holder. The Company agrees that following
the Delegend Date or at such time as such legend is no longer required under
this Section 2.3(b), it will, no later than two (2) Trading Days following the
delivery by a Holder to the Company or the transfer agent of a certificate
representing the Common Stock underlying the Shares issued with a restrictive
legend (such third Trading Day, the “Legend Removal Date”), deliver or cause to
be delivered to such Holder a certificate representing such shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to the transfer agent that enlarge the
restrictions on transfer set forth in this Section 2.3(b). Certificates for New
Shares subject to legend removal hereunder shall be transmitted by the transfer
agent to the Holder by crediting the account of the Holder’s prime broker with
the Depository Trust Company System as directed by such Holder. In addition to
such Holder’s other available remedies, the Company shall pay to a Holder, in
cash, (i) as partial liquidated damages and not as a penalty, for each $1,000 of
Shares (based on the VWAP of the Common Stock on the date such Securities are
submitted to the Transfer Agent) delivered for removal of the restrictive legend
and subject to Section 2.3(b), $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day after the Legend Removal Date until such certificate is
delivered without a legend and (ii) if the Company fails to (a) issue and
deliver (or cause to be delivered) to a Holder by the Legend Removal Date a
certificate representing the Securities so delivered to the Company by such
Holder that is free from all restrictive and other legends and (b) if after the
Legend Removal Date such Holder purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Holder of all or any portion of the number of shares of Common Stock, or a sale
of a number of shares of Common Stock equal to all or any portion of the number
of shares of Common Stock that such Holder anticipated receiving from the
Company without any restrictive legend, then, an amount equal to the excess of
such Holder’s total purchase price (including brokerage commissions and other
out-of-pocket expenses, if any) for the shares of Common Stock so purchased
(including brokerage commissions and other out-of-pocket expenses, if any) (the
“Buy-In Price”) over the product of (A) such number of Shares that the Company
was required to deliver to such Holder by the Legend Removal Date multiplied by
(B) the lowest closing sale price of the Common Stock on any Trading Day during
the period commencing on the date of the delivery by such Holder to the Company
of the applicable Shares or Warrant Shares (as the case may be) and ending on
the date of such delivery and payment under this clause (ii).

 

 5 

 

 

Section 4.2 Furnishing of Information; Public Information. Until the earlier of
(i) the one (1) year anniversary of the Warrant Closing Date and (ii) sale by
Holder of the Shares, the Company covenants to maintain the registration of the
Common Stock under Section 12(b) or 12(g) of the Exchange Act and to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act even if the Company is not then subject to the
reporting requirements of the Exchange Act.

 

Section 4.3 Registration Rights. On, but not before, the 30th calendar day
following the Warrant Closing Date (but not prior thereto), provided that such
30th calendar day is a business day and if not, the next business day, the
Company shall use commercially reasonable efforts to file a registration
statement on Form S-3 (or other appropriate form if the Company is not then S-3
eligible) providing for the resale by the Holders of the Shares.  The Company
shall use commercially reasonable efforts to cause such registration to become
effective as soon as possible thereafter, but in no event prior to the 60th day
following the Warrant Closing Date, and to keep such registration statement
effective at all times until the Holder does not own any Shares.

 

Section 4.4 Subsequent Equity Sales. From the date hereof until 75 days after
the Closing Date set forth in Section 2.1, neither the Company nor any
subsidiary shall issue, enter into any agreement to issue or announce the
issuance or proposed issuance of any shares of Common Stock or Common Stock
Equivalents without the prior written consent of the Required Warrant Holders.
“Required Warrant Holders” shall mean a majority in interest of the Warrant
Holders as of the date hereof based on the amount of Warrants exercised for cash
under this Agreement and the Other Agreements. As used herein “Common Stock
Equivalents” means any securities of the Company or the Subsidiaries which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock. As set
used herein “Exempt Issuance” means the issuance of (a) shares of Common Stock
or options to employees, independent contractors, vendors, officers or directors
of the Company pursuant to any stock or option or similar plan duly adopted for
such purpose, by a majority of the non-employee members of the Board of
Directors or a majority of the members of a committee of non-employee directors
established for such purpose for services rendered to the Company, (b)
securities upon the exercise or exchange of or conversion of any securities
issued hereunder and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities (other
than in connection with stock splits or combinations) or to extend the term of
such securities, and (c) securities issued pursuant to acquisitions, strategic
transactions or a transaction with vendors or other non-affiliated business
partners approved by a majority of the disinterested directors of the Company,
provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities

 

 6 

 

 

Section 4.5 Filing of Form 8-K and Amendment to Registration Statement. Prior to
9:00 am ET on the Trading Day following the date hereof, the Company shall issue
a Current Report on Form 8-K, reasonably acceptable to the Holder disclosing the
material terms of the transactions contemplated hereby, which shall include this
Agreement (the “8-K Filing”) thereby updating the prospectus included therein
for the reduction in the exercise price of the Warrants. From and after the
issuance of the 8-K Filing, the Company represents to the Holder that it shall
not be in possession of any material, nonpublic information received from the
Company, any of its Subsidiaries or any of their respective officers, directors,
employees or agents, that is not disclosed in the 8-K Filing. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral, between the Company, any of its Subsidiaries or any of
their respective officers, directors, affiliates, employees or agents, on the
one hand, and the Holder or any of its affiliates, on the other hand, shall
terminate. The Company shall not, and shall cause each of its Subsidiaries and
its and each of their respective officers, directors, employees and agents, not
to, provide the Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder. To the extent that the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents, delivers any material, non-public information to the Holder without such
Holder’s consent, the Company hereby covenants and agrees that such Holder shall
not have any duty of confidentiality with respect to, or a duty not to trade on
the basis of, such material, non-public information.

 

Section 4.6 Listing of Common Stock. The Company hereby agrees to use its
commercially reasonable efforts to maintain the listing or quotation of the
Common Stock on the Trading Market on which it is currently listed, and
concurrently with the Closing.

 

Section 4.7 Equal Treatment. The Company hereby represents and warrants as of
the date hereof and covenants and agrees from and after the date hereof that
none of the terms offered to any other holder of a Warrant, including without
limitation any Other Holder with respect to exercise and/or exchange of the
Warrants, including pursuant to any leak-out agreement, is or will be more
favorable (or proportionally more favorable) to such Other Holder than those of
the Holder and this Agreement. If, and whenever on or after the date hereof, the
Company enters into any such agreement regarding a Warrant, then (i) the Company
shall provide notice thereof to the Holder promptly following the occurrence
thereof and (ii) the terms and conditions of this Agreement shall be, without
any further action by the Holder or the Company, automatically amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of the more favorable terms and/or conditions (as the
case may be) set forth in such other agreement, provided that upon written
notice to the Company at any time the Holder may elect not to accept the benefit
of any such amended or modified term or condition, in which event the term or
condition contained in this Agreement shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder. The provisions of
this paragraph shall apply similarly and equally to each such agreement
regarding a Warrant.

 

Section 4.8 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to the
email address of Holders set forth on Holder’s signature page attached hereto.

 

Section 4.9 Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the Shares. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

Section 4.10 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

 7 

 

 

Section 4.11 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.12 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined pursuant to
the Governing Law provision of the Warrant.

 

Section 4.13 Entire Agreement. The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.14 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

Section 4.15 Fees and Expenses. Unless otherwise agreed to by the Company and
the Holder, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution and delivery of this
Agreement. Without limiting any other provision of the Warrant or the Purchase
Agreement, if the Company willfully and knowingly fails to comply with any
provision of this Agreement, which results in any material damages to the
Holder, the Company shall pay to the Holder such amounts as shall be sufficient
to cover any costs and expenses including, but not limited to, reasonable
attorneys’ fees, including those of appellate proceedings, incurred by the
Holder in collecting any amounts due pursuant hereto or in otherwise enforcing
any of its rights, powers or remedies hereunder. The Company shall pay all
transfer agent fees, stamp taxes and other taxes and duties levied in connection
with the delivery of any Warrant Shares.

 

[SIGNATURE PAGES FOLLOW]

 

 8 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 

COMPANY:

 

DELMAR PHARMACEUTICALS, INC.

 

By:     Name:     Title:    


Bank Account and Wire Instructions:

 

 9 

 

 

 


[HOLDER SIGNATURE PAGES TO DMPI

WARRANT EXERCISE AND EXCHANGE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Holder:    

 

Signature of Authorized Signatory of Holder:    

 

Name of Authorized Signatory:    

 

Title of Authorized Signatory:          

 

Address for Notice:

 

Warrants being exercised:

 

Aggregate Exercise Price:

 

Leak-Out Percentage:

 

Warrants being exchanged:

 

Shares issuable:

 

DWAC Instructions:

 

Instructions for delivery of shares:

 

 10 

 

 

ANNEX A

 

Pro-rata Allocation of Maximum Exercise Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 11 

 